Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

DETAILED ACTION
                                                      Status of the Claims
Claims 16-36 of F. VOGT et al., 16/320,701 filed on (01/25/2019) are pending and subject to an allowance.   
Claims 1-15 have been cancelled.  
This is in response to applicant’s amendment and/or remarks filed on 06/18/2021.

Response to Amendment and/Remarks
Response to applicant’s amendments and/or remarks is moot in view of the allowance to the pending claims.  
Rejoinder to Restriction
Claims 16-26 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 27-36, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 06/11/2020 is hereby withdrawn. In view of the withdrawal of the restriction In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBENEZER O SACKEY whose telephone number is (571)272-0704.  The examiner can normally be reached on Monday-Friday 8.00Am to 4.30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/EBENEZER O SACKEY/Examiner, Art Unit 1624                                                                                                                                                                                                        




/Tracy Vivlemore/Primary Examiner, Art Unit 1635